UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported)May 5, 2010 FPIC Insurance Group, Inc. (Exact Name of Registrant as Specified in its Charter) Florida (State or Other Jurisdiction of Incorporation) 1-11983 59-3359111 (Commission file number) (IRS Employer Identification No.) 1000 Riverside Avenue, Suite 800 Jacksonville, Florida 32204 (Address of Principal Executive Offices) (904) 354-2482 (Registrant’s Telephone Number, Including Area Code) www.fpic.com (Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition The information contained in this Current Report on Form 8-K, including the accompanying Exhibit 99.1, is being furnished pursuant to Item 2.02 of Form 8-K and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liability of that section.The information contained in this Current Report on Form 8-K, including the accompanying Exhibit 99.1, shall not be incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act, whether made before or after the date hereof, except as shall be expressly set forth by specific reference in such a filing. On May 5, 2010, FPIC Insurance Group, Inc. issued an earnings press release announcing, among other things, its unaudited first quarter 2010 consolidated results of operations and financial condition.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits (d) Exhibits Exhibit Number Description of Exhibit FPIC Insurance Group, Inc. Earnings Press Release dated May 5, 2010 (furnished pursuant to Item 2.02) Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. May 5, 2010 FPIC Insurance Group, Inc. By: /s/ John R. Byers John R. Byers President and Chief Executive Officer FPIC Insurance Group, Inc. Exhibit Index to Form 8-K Exhibit Number Description of Exhibit FPIC Insurance Group, Inc. Earnings Press Release dated May 5, 2010 (furnished pursuant to Item 2.02)
